Bronson, J.
(specially concurring). In Minnesota the defendant was arrested, convicted, and sentenced to the state penitentiary for life for bank robbery. In North Dakota, previously, he had been arrested *1262charged with carrying concealed weapons. His wife deposited $1,400 cash bail for his appearance in the district court of Cass county to answer such charge. When the time for his appearance occurred, he then was incarcerated in the Minnesota penitentiary. The trial court forfeited his bail. The defendant and his wife moved to vacate such forfeiture, and to remit the cash bail. The grounds asserted therefor are: That the defendant was and is incarcerated as above stated; that his wife borrowed the money and made the cash deposit; that she is without funds, and has been ill for a long period of time; that when the bail was deposited neither she nor the defendant knew that charges were pending against him in Minnesota.
The carrying of concealed weapons is made, by statute, a felony. Chap. 83, Taws of 1915. By statute bail might have been furnished by an undertaking. Section 11122, C. T. 1913. In lieu thereof a cash deposit may be made. Section 11119, C. T. 1913. The statute further provides that if, without sufficient excuse, any person, who has given an undertaking in a criminal action, neglects to appear, the court may declare forfeited the money deposited, but, at any time before final adjournment, when such person or his bailor appears and satisfactorily excuses the neglect, the court may direct the forfeiture to be discharged upon such terms as may be just. Section 11125, C. T. 1913. I am of the opinion that the record clearly discloses a satisfactory excuse for the neglect or failure of the defendant to appear, and that the ends of justice demand that the bail, as given, be remitted to the wife, less expenses incurred by tiie state. This court stated in State v. Funke, 20 N. D. 145, 150, 127 N. W. 722, 30 L. R. A. (N. S.) 211, Ann. Cas. 1912C, 743, that the rule is and should be that uncontrollable circumstances preventing appearance, pursuant to stipulations in the bail bond, should be sufficient to excuse a forfeiture. The record does not disclose that through connivance or conspiracy the wife deposited this cash bail, in order that the defendant might abscond or leave the state. So far as the record discloses, she is innocent of any intentional wrongdoing, and tried, in a spirit of loyalty, to assist her husband, who was in trouble.
Under the general theory of bail, the defendant, upon his release through ’cash bail, was in the custody of his bailor, his wife. She might surrender his person, or cause him to be arrested and his bail withdrawn, at any time. See 6 C. J. 891; § 11124, C. T. 1913; note 23 T. R. A. (N. S.) 137; Ann. Cas. 1912C, 746. She might even pursue him into an*1263other state and there arrest him. See North Carolina v. Lingerfelt, 109 N. C. 775, 14 S. E. 75, 14 L. R. A. 605, and note; Taylor v. Taintor, 83 U. S. (16 Wall.) 371, 21 L. ed. 290. After the arrest and incarceration of her husband in Minnesota, the wife, as bailor, could secure, neither in Minnesota nor in North Dakota, the person of her husband for delivery in response to the bail requirements. The mighty arm of a sister sovereign state had arrested her power to produce or to compel the delivery of the person bailed. The arrest and conviction had in Minnesota did not in any manner result through the act of the dependant, while in the theoretical custody of his wife as bailor. Upon principles of comity and through extradition, the state of North Dakota might have surrendered the person of the defendant to the state of Minnesota. The more serious offense had occurred in Minnesota. The record fails to disclose any neglect or fault on the part of the bailor. The punishment that might have been imposed upon the defendant in North Dakota is now being carried into execution by a greater punishment imposed upon the defendant by a sister state. Presumably the defendant is incarcerated in the penitentiary for his lifetime. He is civilly dead. The failure of the bailor, therefore, to deliver the person of the defendant, pursuant to the requirements of the bail, are sufficiently excused.
Under the circumstances, it would be unjust to enforce a forfeiture of the bailor’s money. In effect, the enforcement of a forfeiture, under the circumstances, would operate to punish the bailor in money loss much more severely than the penalty by fine imposed for the crime. Chap. 83, Laws of 1915- Accordingly, the cash deposit should be remitted to the wife, less expenses incurred by the state.
Grace, J., concurs.
Btrdzei l, C. J. and Christianson, J., dissent.